Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to applicant amendment received on 09/21/2021:
Amendments of Claims 1, 5 and 10 are acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 to 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the material of the sleeve having improved mechanical properties compared to other sleeves due to the material of the sleeve being “oriented fiber paperboard”, does not reasonably provide enablement for “to remain intact upon removing one or more of the plurality of products therefrom” as disclosed on Claims 1 and 10. The term “intact” is mentioned only twice in the specification and the scope of it is not discussed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims since no properties are given to the sleeve or the material of it is mentioned to obtain the claimed result.
Note that the claims actually do not mention the sleeve being made of any particular material.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 17  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 10:
Both Claims include the limitation “to remain intact upon removing one or more of the plurality of products therefrom”. This is indefinite since the term “intact” is not defined on the specification or claims, the term can be read as “untouched especially by anything that harms or diminishes” and the sleeve has surely been touched. The term has also be read as “having no relevant component removed or destroyed” that is less stringent.
Also, this limitation is unclear because it merely states a function or a result, to remain intact upon removing one or more of the plurality of products therefrom, without providing any indication about how the function or result is obtained. The recited function does not follow from the structure recited in the claim, the material of the sleeve is not disclosed or the material of the container is not disclosed either. 
	Note that a sleeve made of steel would have a good chance of remaining intact after removing the containers or that even a flimsy sleeve could be intact if the containers are made of foam, so it is unclear whether the function requires some other structure or is simply a result of operating the sleeve on a certain way.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 to 5, 7, 8, 10 to 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chidsey (US 3216612) in view of Peer (US 4254173).
Regarding Claims 1 and 10:
Chidsey discloses a retail packaged product comprising: a plurality of individually packaged products; and a packaging sleeve configured to retain the plurality of individually packaged products (Figures 1 and 4, Column 2, line 1 to 6, not numbered carrier carton made of blank B and carries articles A), the packaging sleeve including: a plurality of walls together defining an interior of the packaging sleeve, the plurality of walls including a first wall having a first opening configured to partially receive a first product of the plurality of individually packaged products (Figure 1, openings 40 to receive chimes C of cans A); and a biasing beam located within the interior and configured to exhibit a spring action to bias the first product into the first opening by applying a force to the first product in a direction toward the first opening (Figures 1 and 5, Column 2, lines 35 to 49; Center retaining member 20 will be considered the “biasing beam” includes areas on side panels that are depressed by the articles and as a reaction push the articles in the opposite direction towards openings 40). 
Chidsey does not specifically disclose “the sleeve to remain intact upon removing one or more of the plurality of products therefrom”, but it is well known in the art as taught by Peer to use “oriented paper” made for example by the Fourdrinier process to obtain a paperboard of improved Mechanical properties (Column 6, Lines 14 to 27). Also Peer indicates that the density, or basis weight and the thickness, or caliper of a paper material are indicative of the material's strength (Column 6, Lines 35-40) and also Peer teaches that using paper composite including a polyethylene film can result on a paperboard of better Mechanical properties (Column 1, lines 52 to 65).
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Chidsey the teachings of Peer and use oriented paper, a thicker or heavier paperboard, to make a composite 

Chidsey does not explicitly disclose that the biasing beam is configured to a) assume a first, partially compressed state when biasing the first product into the first opening of the packaging sleeve, b) compress into a second compressed state, which is more compressed than the first, partially compressed state, to remove the first product, and c) automatically expand from the second compressed state, without tearing the packaging sleeve, after removal of the first product from the packaging sleeve.
Being that the containers A are supported by the flanges C that are inserted on the openings 36 (Figure 2); it is very obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, that to insert the container A into the sleeve a compression has to be exerted to place the flange of chime into the opening 36 and the biasing beam; and that to remove the first product without tearing the sleeve, the biasing beam has to be pushed in a direction opposite the force applied by the biasing beam, compressing the biasing beam into a second compressed state that is more compressed than the first partially compressed state to remove the flange from the opening 36; and removing the first product from the packaging sleeve without a need to tear the packaging sleeve, of course, after the first product is removed, the biasing beam automatically expands since the container is not compressing it anymore and the paper material has always some resiliency. Also it should be considered that since the material of Chidsey was improved by the teachings of Peer the material would be more difficult to tear that a “regular” non-oriented paperboard.
Regards Claims 2 and 11:
Chidsey discloses that the first wall constitutes a first sidewall of the packaging sleeve, and the plurality of walls further includes: 
a second sidewall arranged opposite the first sidewall and having a second opening configured to partially receive a second product of the plurality of individually packaged products Figure 1, both sidewalls are numbers 14 and have openings 40 to receive chimes C of cans A); 
a bottom wall connecting the first and second sidewalls and configured to support the plurality of individually packaged products (Figure 1, bottom wall 12); and 
a top wall connecting the first and second sidewalls (Figure 1, top wall 10), and wherein: 
the biasing beam is configured to also bias the second product into the second opening by applying a force to the second product in a direction toward the second opening (Figures 1 and 5, biasing beam 20 includes opposing walls 24 that contact the first and second containers and force them towards the openings 40); 
the first sidewall, second sidewall, bottom wall and top wall together define a first end opening and a second end opening through which the plurality of individually packaged products can be removed (Figure 1, both ends of the sleeve are open and the cans A can be removed from the openings); 
the first sidewall, bottom wall, top wall and biasing beam together define a first zone configured to retain the first product; and the second sidewall, bottom wall, top wall and biasing beam together define a second zone configured to retain the second product (Figure 3).

Regarding Claim 3:
Chidsey discloses that the biasing beam includes a first beam wall and a second beam wall, the first wall of the biasing beam is configured to contact the first product, and the second wall of the biasing beam is configured to contact the second product (Figures 1 and 5, biasing beam 20 includes opposing walls 24 that contact the first and second containers and force them towards the openings 40).

Regarding Claim 4:
As discussed above for Claim 2, Chidsey discloses the claimed invention as recited.
Chidsey does not disclose if at least a portion of each of the first and second openings is shaped reminiscent of an animate object.
Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to which the claimed invention pertains, to shape a portion of the openings reminiscent of an animate object because Applicant has not disclosed that such shape provides an advantage beyond maybe an aesthetic one, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the openings of Chidsey.
Therefore, it would have been an obvious matter of design choice to modify Chidsey to obtain the invention as specified in the claim.

Regarding Claims 5 and 13:
Chidsey discloses that the biasing beam is convertible between a fully compressed state and a fully expanded state (Figure 5, Column 2 lines 40 to 47, the areas of the side panels 24 adjacent the contour lines can be depressed or deflected inwardly when compressed between a pair of cans of opposed rows and these surfaces of the members side panels assume the general contour of the articles), the biasing beam includes a first beam wall and a second beam wall (Figures 1 and 5 walls 24), and the first and second walls of the biasing beam are closer together when the biasing beam is in the fully compressed state than when the biasing beam is in the fully expanded state (Figure 11, Column 3, lines 12 to 19, contour lines 30a permit the related portions of the side panels 24 to deflect inwardly and form pockets for 

Regarding Claims 7 and 15:
Chidsey discloses that the biasing beam is V-shaped in cross-section (Figures 4 and 5 show a V-shaped cross section).  

Regarding Claims 8 and 16:  
Chidsey discloses that the biasing beam has a first flared end, a second flared end and an intermediate portion extending between the first and second flared ends such that a width of the biasing beam varies along a length of the biasing beam (Figures 2 to 4, 9 and 11 show that the biasing beam 20 has flared ends and narrower sections where the cans A are located). 

Regarding Claim 12:
Chidsey discloses that the biasing beam extends from the first end opening to the second end opening (Figures 2 and 3, biasing beam 20 extends from the first end to the second end).

Claims 9 and 17 are rejected under are rejected under 35 U.S.C. 103 as being unpatentable over Chidsey (US 3216612) and in the alternative are rejected under 35 U.S.C. 103 as being unpatentable over Chidsey (US 3216612) in view of Weiss US 3352453) or in view of Sperry (US 3498449).
Regarding Claims 9 and 17:
Chidsey discloses the first opening has a first edge, a second edge and a flared portion defined, at least in part, by the first and second edges, and the flared portion is configured to grip part of the first product between the first and second edges (Figure 1, the openings 40 include an edge on wall 14 and another 

In the alternative:
As discussed above on Claims 1 and 10, Chidsey discloses the claimed invention as recited.
If it is argued that Chidsey does not disclose the flared portion.
Weiss teaches a similar sleeve package that includes first openings as described by Chidsey but include flared container engaging portions 28 with flaps 29 (Figures 1 to 3) that adapt to the shape of the containers (Figure 2) to better hold the products inside the sleeve against wedge member 66 that is similar to the biasing member of Chidsey.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Chidsey the teachings of Weiss and include to the first and second openings flared container engaging portions that adapt to the shape of the product to better hold the products in the sleeve.

Also note that Sperry teaches a similar sleeve for containers with chimeless bottoms with openings 43 that include two edges and a flared portion that grips the product between them (not numbered Figures 1 and 3).
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Chidsey the teachings of Sperry and use openings as described by Sperry for products with chimeless bottoms.


Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chidsey (US 3216612) in view of Meighen (US 2016/0347497) 
Regarding Claims 6 and 14:
As discussed above for Claims 5, 13 and 19, Chidsey discloses the claimed invention as recited.
Chidsey does not disclose the packaging sleeve being constructed from a material containing fibers which are oriented cross a bend or fold in the biasing beam.
Meighen teaches that a reusable paperboard material for a packaging sleeve can comprise elastic fibers (Figure 2, wrapping material 100 with elastic fibers 200) that are oriented in the width direction or in the length direction depending on what direction the material needs to be elastic.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Chidsey the teachings of Meighen and use a material as described by Meighen to make the sleeve elastic if so desired and give the elastic fibers of the sleeve an orientation cross a bend or fold in the biasing beam making the sleeve elastic in that direction so that the biasing beam is biased back to the fully expanded state if a product is taken out.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Holley (US 2012/0138489).
Regarding Claim 18:
Holley discloses a method of retaining a plurality of individually packaged products with a packaging sleeve including a plurality of walls and a biasing beam, wherein the plurality of walls together defines an interior of the packaging sleeve, the plurality of walls includes a first wall having a first opening (Figures 16 to 21, packaging sleeve 750, the containers are received on receiving portions 612a and b that will be considered openings, divider 714 will be considered the biasing beam), the biasing beam is located within the interior, and the biasing beam is configured to exhibit a spring action (paragraph 75, side panels 620, 640 and the divider 714 squeeze the products therebetween), 

Holley does not specifically disclose a method to remove the products without a need to tear the packaging sleeve, but being that the containers C1 are supported by the flanges F that are inserted on the openings 642 (Figures 20 and 21); it is very obvious to a person having ordinary skill in the art to which the claimed invention pertains, that to remove the first product without tearing the sleeve, the product has to be pushed towards the biasing beam in a direction opposite the force applied by the biasing beam, compressing the biasing beam into a second compressed state that is more compressed than the first partially compressed state; and removing the first product from the packaging sleeve without a need to tear the packaging sleeve, of course, after the first product is removed, the biasing beam automatically expands since the container is not compressing it anymore. 

Regarding Claim 19:
Holley discloses the biasing beam includes a first beam wall and a second beam wall, with the first beam wall of the biasing beam contacting the first product within the interior of the packaging sleeve and the second beam wall of the biasing beam contacting a second product of the plurality of individually packaged products in biasing the second product into a second opening of the packaging sleeve (Figures .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Holley (US 2012/0138489) in view of Meighen (US 2016/0347497).
Regarding Claim 20:
As discussed above for Claim 19, Holley discloses the claimed invention as recited.
Holley does not disclose the packaging sleeve being constructed from a material containing fibers which are oriented cross a bend or fold in the biasing beam.
Meighen teaches that a reusable paperboard material for a packaging sleeve can comprise elastic fibers (Figure 2, wrapping material 100 with elastic fibers 200) that are oriented in the width direction or in the length direction depending on what direction the material needs to be elastic.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Holley the teachings of Meighen and use a material as described by Meighen to make the sleeve elastic if so desired and give the elastic fibers of the sleeve an orientation cross a bend or fold in the biasing beam making the sleeve elastic in that direction so that the biasing beam is biased back to the fully expanded state if a product is taken out.

Response to Arguments
Applicant's arguments filed 09/21/2021 have been fully considered but they are not persuasive.
The amendments presented did not provide the structure discussed during the interview of 08/25/2021. During the interview it was discussed that the fact that the sleeve remains “intact” after removing the cans needs to be included in the independent claims, with a proper explanation of the meaning of "intact" or any alternative term chosen by the Applicant assuming that the specification had support for it. The amendment just included the sleeve remaining “intact” with no clarification for the term and not really support for the limitation in the specification beyond indicating twice that the sleeve is intact after removing the containers.

Applicant points to the fact the Federal Circuit has held that "configured to" in claims means that structures are designed "to accomplish the specified objective, not simply that they can be made to serve that purpose." And that is true, but at the same time the Examiner wants to point that when the prior art device is the same as a device described in the claims for carrying out the claimed method, it can be assumed the device will perform the claimed process. The structure of the prior art is the same as the one claimed. Not only that, if the expression “configured to” is used on the claims a corresponding structure should be disclosed in the specification to enable such limitation.
The Applicant makes some arguments about Chidsey regarding that “It is clear that an individual can cannot be slipped out of the sleeve of Chidsey by a user without resorting to tearing or otherwise permanently deforming the sleeve. Certainly, a user confronted with the package of Chidsey could not push an individual can inwardly towards the center retaining member to create a width larger than the width of the can through which the can could exit the sleeve. Not only is there not enough space between two opposing cans to achieve this but, by design, pushing a can inwardly towards the center retaining member causes the can to be cradled even more”. Regarding this argument the Examiner indicates that the claims 1 and 10 were amended to read: 
wherein the biasing beam is configured to:
a) assume a first, partially compressed state when biasing the first product into the first opening of the packaging sleeve, 
b) compress into a second compressed state, which is more compressed than the first, partially compressed state, to remove the first product, and 
c) automatically expand from the second compressed state, without tearing the packaging sleeve, after removal of the first product from the packaging sleeve.
Nowhere in the claim is it required that a can is pushed inwardly. The claim requires that the biasing beam is compressed and the biasing beam 20 of Chidsey can surely be compressed to remove .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731